DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended and replaced by the following: 
--1. (Currently Amended) A metering apparatus for metering frozen piece goods, the metering apparatus comprising: a housing which defines a refrigerated chamber, so that the piece goods located thereon are moved in a predetermined transportation direction.--

Claim 6 has been amended and replaced by the following: 
--6. (Currently Amended) The metering apparatus according to claim 1, wherein the piece goods container 
Claim 9 has been amended and replaced by the following: 
--9. (Currently Amended) The metering apparatus according to claim 1 wherein the first conveyor line  converges conically from a side of the first conveyor line arranged below the piece goods container to a side of the first conveyor line arranged above the weighing unit, wherein lateral delimitations are provided, which prevent piece goods from being able to fall laterally off of the conveyor line and wherein deflection elements are provided on an upper side of the conveyor line, using which the piece goods are configured to be deflected transversely to the transportation direction.--

  Claim 15 has been amended and replaced by the following: 
--15. (Currently Amended) The metering apparatus according to claim 1, further comprising a heating module which is arranged in the refrigerated chamber and 

   Claim 16 has been amended and replaced by the following: 
--16. (Currently Amended) An automatic deep fryer, comprising: a housing: the metering apparatus according to claim 1, which is arranged in an upper region of the housing; and a frying unit which is arranged in the housing below the metering apparatus, wherein the piece goods which leave the metering apparatus through the airlock is configured to reach the frying unit.--

  Claim 20 has been amended and replaced by the following: 
--20. (Currently Amended) The automatic deep fryer according to claim 17, further comprising a third conveyor unit; a removal unit; an input unit; a payment unit; a security unit; and a transmission unit.--

  Claim 21 has been amended and replaced by the following: 
--21. (Currently Amended)  A method for metering frozen piece goods, the method comprising: providing the metering apparatus according to claim 1; filling the piece goods container with frozen piece goods; 7Application No. 16/643,445Attorney Docket No. 123834-0022US01 conveying the frozen piece goods from the piece goods container to the weighing unit using the first conveyor unit; weighing the piece goods; opening the airlock; emptying the weighed piece goods through the open airlock; and closing the airlock.--
Allowable Subject Matter
2.         Claims 1-6 and 8-21 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the metering apparatus for metering frozen piece goods, the metering apparatus comprising: a housing which defines a refrigerated chamber, a piece goods container, a first conveyor unit, and a weighing unit are arranged in the refrigerated chamber, wherein piece goods is configured to be transported from the piece goods container via the first conveyor unit to the weighing unit, wherein an airlock is arranged in a line of fall below the weighing unit, through which piece goods can pass out of the refrigerated chamber wherein the first conveyor unit is a vibratory conveyor and comprises a first conveyor line and a conveyor drive, and wherein the conveyor drive applies oscillations to the first conveyor line so that the piece goods located thereon are moved in a predetermined transportation direction of instant independent claim 1.
The following references (US-3357341-A) to ALBERT KOCKEN MAXIMILIAAN, (US-4722267-A) to Galockin; Longin, (US-5003868-A) to Higgins; John, (US-5163356-A) to Chigira; Noboru, (US-5325766-A) to Mareels; Marc, and (US-5735192-A) to Paez; Javier Fernandez; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/24/2022